Citation Nr: 0920570	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-08 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
right hip disability.

2. Entitlement to a rating in excess of 10 percent for a left 
hip disability.

3. Entitlement to a compensable rating for dorsal exostosis.

4. Entitlement to a rating in excess of 30 percent for post 
total knee replacement (TKR) left knee disability.

5. Entitlement to a combined rating in excess of 30 percent 
for a right knee disability.

6. Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to October 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for pes planus, bilateral 
plantar fasciitis, and dorsal exostosis, all rated 
noncompensable, effective November 21, 2001, and continued a 
10 percent rating for a right hip disability, a 10 percent 
rating for a left hip disability, a 30 percent rating for a 
left knee disability, and a 20 percent rating for a right 
knee disability.  In November 2003, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the Veteran's claims file.  In July 2004, 
the case was remanded for additional development.  

A November 2008 rating decision increased the rating for the 
Veteran's right knee disability from 20 percent (under Code 
5258 for dislocated semilunar cartilage) to a combined 30 
percent (based on a formulation of 20 percent under Code 5257 
for instability and 10 percent under Code 5010-5260 for 
arthritis with limitation of motion), effective November 21, 
2001.  A November 2008 supplemental statement of the case 
(SSOC) combined the pes planus and plantar fasciitis 
disabilities, and increased the rating for such disabilities 
from separate noncompensable ratings to a single 30 percent 
rating for pes planus with plantar fasciitis, effective 
November 21, 2001.  Because the ratings for the  right knee 
disability and for bilateral pes planus with plantar 
fasciitis disability are less than the maximum possible under 
applicable schedular criteria, and since the Veteran 
continues to express dissatisfaction with the ratings 
assigned, the appeals continue.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The Veteran had also initiated an appeal of the denial of 
service connection for tinea pedis.  The November 2008 rating 
decision granted service connection tinea pedis.  
Consequently, that matter is not before the Board.

At the November 2003 Travel Board hearing, the Veteran's 
representative raised the matter of service connection for 
hiatal hernia.  Language in the August 2003 rating decision 
suggests that the RO considers hiatal hernia service-
connected and encompassed in the rating for gastroesophageal 
reflux disease (GERD).  A prehearing discussion established 
that the Veteran's representative believes the hiatal hernia 
should be assigned a compensable rating separate from GERD.  
In July 2004, the Board referred such matter to the RO for 
appropriate action.  The record does not reflect that any 
action has been taken; therefore, the matter is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. On January 28, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeals seeking increased ratings for a right hip disability, 
a left hip disability, and for dorsal exostosis; there is no 
question of fact or law remaining before the Board in these 
matters.

2. The Veteran's post TKR left knee disability is not shown 
to be manifested by chronic residuals of severe painful 
motion or weakness; compensable limitation of flexion or 
extension, and/or impairment of the tibia and fibula are not 
shown; surgical scars are superficial and nontender.

3. The Veteran's right knee disability is manifested by 
arthritis with painful motion; severe instability and 
compensable limitations of flexion or extension are not 
shown.
4. The Veteran's bilateral pes planus with plantar fasciitis 
is manifested by severe pain on manipulation, inward 
displacement, and is not improved by orthopedic shoes or 
appliances; these symptoms reasonably reflect a disability 
picture consistent with pronounced acquired flatfoot (pes 
planus).  


CONCLUSIONS OF LAW

1. Regarding the claims seeking increased ratings for a right 
hip disability, a left hip disability, and dorsal exostosis, 
the criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in these matters.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2. A rating in excess of 30 percent is not warranted for the 
Veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 
4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Codes (Codes) 5055, 
5260, 5261 (2008).

3. A combined rating in excess of 30 percent is not warranted 
for the Veteran's right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.1, 4.3, 
4.7, 4.21, 4.71a; Codes 5003, 5010, 5257, 5260, 5261 (2008).

4.  A 50 percent rating is warranted for the Veteran's 
bilateral pes planus with plantar fasciitis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.21, 4.71a, Diagnostic Code (Code) 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the matters of the ratings for a right hip 
disability, left hip disability, and dorsal exostosis, given 
the Veteran's expression of intent to withdraw his appeals in 
these matters, further discussion of the impact of the VCAA 
on the matters is not necessary.

Regarding the rating for pes planus with plantar fasciitis, 
as the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A January 2003 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and November 2008 and January 2009 
SSOCs readjudicated the matter after the appellant responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran had ample opportunity to respond/supplement the 
record.  Significantly, it has not been alleged that notice 
in this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).

Regarding the matters of the ratings for left and right knee 
disabilities, the Veteran was advised of VA's duties to 
notify and assist in the development of these claims prior to 
their initial adjudication.  November 2001 and August 2004 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In accordance 
with Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
a July 2008 letter notified him that to substantiate 
increased rating claims, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that such worsening has on his employment and daily 
life.  It explained that should an increase in disability be 
found, a disability rating would be determined by applying 
relevant Diagnostic Code criteria, based on the nature of the 
symptoms of the conditions for which disability compensation 
are being sought, their severity and duration, and their 
impact upon employment and daily life.  It also provided 
examples of the types of relevant medical and lay evidence 
that the Veteran could submit (or ask the Secretary to 
obtain) to establish entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  The claims were 
readjudicated after the Veteran had opportunity to respond.  
See November 2008 and January 2009 SSOCs.  The Veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in June 2002, October 2004, June 2005, September 
2005 (with a January 2007 addendum opinion), and May 2007.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist as to the matters 
being addressed on the merits is met.  

B.	Factual Background

The Veteran's claims of service connection for pes planus 
with plantar fasciitis, and for increased ratings for left 
and right knee disabilities were received on November 21, 
2001.  

A November 2001 letter from the Veteran's private physician, 
Dr. S.J.L., states that that the Veteran had diagnoses of 
bilateral plantar fasciitis and severe pes planus.  

On June 2002 VA examination, the Veteran complained of feet 
pain that made it hard for him to carry on with his 
difficulties, and of intermittent pain in his knees (greater 
in the right) with some instability.  He reported that his 
knee gave out at least 2-3 times a week, and that he used a 
cane.  It was noted that he presented to the examination 
without it.  On physical examination of the feet, mild to 
moderate pes planus deformities on both feet were noted.  
Both dorsalis pedis and posterior tibial pulses were intact.  
The Veteran did not wear any corrective shoes, his gait was 
normal, and the weight-bearing and non-bearing alignment of 
his Achilles tendons appeared normal.  On physical 
examination of the knees, the right knee had about 120 
degrees of flexion.  Some crepitus was noted.  There was good 
varus and valgus stability, but interior and posterior 
instability was noted.  The left knee had about 100 degrees 
of flexion.  Some effusion was noted.  There was good varus 
and valgus stability, but some posterior instability was 
noted.  Two scars were noted on the anterior part of the 
Veteran's knees; no tenderness was noted.  Osteoarthritis 
changes of both knees, status post left knee replacement and 
right knee arthroscopic repair with some joint effusion, was 
diagnosed.  

October 2003 to July 2004 private treatment records from 
Community Medical Center show that in October 2003, the 
Veteran was treated for plantar fasciitis (greater in the 
left foot than the right), left posterior tibial tendonitis, 
moderate-severe pes planovalgus deformity, and moderate 
severe pronation deformity.  Subsequent treatment records 
show that the Veteran was seen for pes planus and plantar 
fasciitis.  

On October 2004 VA examination, the Veteran complained of 
continuous pain in his feet that worsened with walking, 
standing, or climbing stairs.  He received steroid shots for 
his feet and noted that although arch supports had been 
prescribed, they did not help.  He also complained of a 
constant ache above and below his knees, and noted that he 
could stand for no more than half an hour or walk for longer 
than 15 to 20 minutes.  His right knee had been troubling him 
more, as it would "give out and lock up."  The knee pain 
impacted on his ability to interact with his young children.  

X-rays of the feet were notable for pes planus, calcaneal 
spurring, and tendon ossification.  After a physical 
examination, the examiner found that the Veteran had tender 
feet.  This could not, however, be ascribed to a single 
diagnosis.  Objective medical evidence showed that the 
Veteran had pes planus, spurring of the calcaneus (which 
would cause pain when walking), and ossification of the 
tendons of the feet (which was consistent with chronic 
plantar fasciitis); all three diagnoses contributed to his 
foot pain.

X-rays of the knee revealed a total knee prosthesis in the 
left knee with no evidence of hardware complications.  The 
right knee revealed findings consistent with mild 
degenerative disease.  On physical examination, there was 
tenderness to palpation both above and below the knee cap.  
The left knee could be straightened fully and flexed to 
approximately 90 degrees before pain limited further flexion.  
The examiner did not stress it in an anterior or lateral 
direction due to its post-replacement status.  The right knee 
could be straightened fully and flexed to approximately 85 
degrees before pain limited further flexion.  There was no 
tenderness with palpation or lateral, anterior, or posterior 
instability; there was no pain associated with these 
maneuvers; moderate crepitus was noted.  The scars along both 
knees were well-healed with no drainage, redness, or pain on 
palpation.

On June 2005 VA examination, it was noted that the Veteran 
walked slowly with a marked limp, and appeared to be in a 
"considerable" amount of pain.  He was unable to take any 
pain medications because of his stomach problems.  He had 
received steroid shots in his feet in the past.  He had also 
been given bilateral arch supports with toe supports, but 
reported that he went through them fairly regularly since he 
spent about 50 percent of his day on his feet.  The pain in 
his feet ranged from a 6-8/10 on the pain scale, and bothered 
him even when sitting.  He also complained of knee pain that 
worsened with use and weight-bearing.  His knees locked up 
and gave out regularly, and he experienced increased 
fatigability.  It was noted that his occupation required him 
to walk and be on his feet for a significant amount of time, 
and this exacerbated his knee pain.  On physical examination 
of the feet, there was obvious pain to palpation around the 
arch and the heel.  His feet had "remarkable" amounts of 
laxity, and he was able to move his joints around freely.  
With weight-bearing, his arches disappeared completely.  In 
the examiner's opinion, the Veteran's pes planus and plantar 
fasciitis symptoms had increased in severity since his 
October 2004 VA examination.  On physical examination of the 
knees, multiple scars were noted on the left knee.  There was 
obvious crepitus in both knees, and they could only flex to 
about 60 degrees.  The pain was then excruciating and the 
Veteran would not allow the examiner to flex his legs 
anymore.  The knees could be straightened fully, and there 
was no laxity in his ligamentous function.

On September 2005 VA examination of the feet, the Veteran 
complained of worsening feet pain with bruised heels, spasms 
in his heels, and burning and stinging pain in his feet.  He 
reported that he experiences pain while walking, but that the 
pain is worse if he has been immobile for a long period of 
time and improves once he moves around.  He also complained 
of numbness over the lateral aspect of his feet.  It was 
noted that the Veteran had been prescribed orthotics which do 
not help, walked pigeon-toed because of his feet pain, and 
wore supportive shoes.  On physical examination, pes planus 
was noted.  The Achilles tendon appeared well-aligned 
posteriorly and there was no laxity or spasm noted.  Pes 
planus, moderate in the right foot and severe in the left 
foot, was diagnosed.  In a January 2007 addendum, the 
examiner opined that the Veteran exhibited severe left foot 
pes planus with objective evidence of pain on manipulation 
and use.  His plantar fasciitis did not limit the motion of 
his affected parts.  It was noted, though that he had trouble 
walking due to pain on motion and this would have a 
significant impairment on his daily activities.  It was also 
noted that the Veteran's pain symptoms were constant, not 
intermittent, and due primarily to his plantar fasciitis but 
also to his left foot pes planus, and to a lesser degree his 
dorsal exostosis (which is also service-connected).  

On September 2005 VA examination of the knees, the Veteran 
reported that they often gave out without warning, 
particularly if he was carrying something.  On physical 
examination, he was able to fully extend both knees and flex 
them to 90 degrees.  He was not able to perform additional 
ranges of motion due to pain.  It was noted that his knees 
popped during range of motion testing.  Osteoarthritis of 
both knees, more severe on the left than on the right, was 
diagnosed.

On May 2007 VA examination, the Veteran reported that his 
gait had grown progressively more abnormal since the mid-
1990s, and that his left foot started pigeon-toeing in the 
early 2000s; this caused him to trip often.  It was noted 
that he wore orthotic inserts with fair efficacy/relief.  
Physical examination revealed pain with manipulation, 
tenderness with palpation of the Achilles tendon, inward 
bowing of the Achilles tendon not correctable with 
manipulation, and pain in the Achilles tendon on 
manipulation.  There was no pronation.  The examiner noted 
that although the Veteran had not missed any time from work 
due to his pes planus with plantar fasciitis during the last 
12-month period, his disability had a significant effect on 
his general occupation.  Specifically, he experienced 
decreased mobility and pain.  This severely affected his 
daily activities, such as chores, exercise, sports, and 
recreational activities.  In her opinion, the Veteran's foot 
disabilities were quite symptomatic and caused significant 
disability.  She also expected that his pes planus with 
plantar fasciitis would continue to worsen.

Regarding the knees, the Veteran reported increased 
instability.  He stated that the left knee gave out several 
times a month whereas his right knee gave out several times a 
week.  He also stated that he usually fell 1-2 times a week, 
usually due to his right knee giving out.  His right knee 
also locked up several times a month.  There was intermittent 
swelling in both knees with intermittent warmth in his left 
knee.  The Veteran stated that the pain in his knees was 
constant, usually worse in the right than the left, and 
aggravated by walking or standing.  He also had stiffness in 
his knees which persisted throughout the day.  

On physical examination, the right knee could be flexed to 
from 0 to 100 degrees with pain beginning at 95 degrees.  The 
passive range of motion was 0 to 110 degrees; there was 
limitation of motion to 95 degrees on repetitive use.  It 
could be extended from 0 to 180 degrees; there was no 
additional limitation of motion on repetitive use.  Crepitus, 
painful movement, weakness, grinding, and patellar 
abnormality were also noted.  Instability, meniscus 
abnormality, and bumps consistent with Osgood-Schlatters 
disease were not noted.  The left knee could be flexed from 0 
to 100 degrees with pain beginning at 95 degrees.  The 
passive range of motion was 0 to 105 degrees; there was 
limitation of motion to 95 degrees on repetitive use.  It 
could be extended from 0 to 180 degrees; there was no 
additional limitation of motion on repetitive use.  Bony 
joint enlargement, crepitus, tenderness, painful movement, 
weakness, and grinding were noted.  Instability, patellar 
abnormality, meniscus abnormality, and bumps consistent with 
Osgood-Schlatters disease were not noted.  Based upon the 
foregoing, the examiner opined that the Veteran's left and 
right knee disabilities had a significant effect on his 
general occupational activities.  Specifically, they 
moderately affected his ability to complete chores, exercise, 
or participate in sports or other recreational activities.

C.	Legal Criteria  and Analysis

Right hip disability, left hip disability, and dorsal 
exostosis. 

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In response to a January 2009 SSOC addressing the matters of 
the ratings assigned for pes planus with plantar fasciitis, a 
left knee disability, a right knee disability, a right hip 
disability, a left hip disability, and dorsal exostosis, the 
appellant submitted a statement received on January 28, 2009 
indicating that he wished to continue his appeal on the 
following issues only: pes planus with plantar fasciitis, 
left knee disability, and right knee disability.  This 
limitation of his appeal constitutes a withdrawal of his 
claims for increased ratings for a right hip disability, a 
left hip disability, and dorsal exostosis.  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and the appeals must be dismissed.
Increased rating, general criteria

Disability ratings are determined by the application of a 
schedular rating, which is based on an average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  It 
is not expected that all cases will show all the findings 
specified; however, findings sufficiently characterized to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Increased rating for a left knee disability.

Inasmuch as the Veteran has received a TKR for his service 
connected left knee disability, the disability is properly 
rated under Code 5055.  Under Code 5055 (for knee replacement 
(prosthesis)), a 100 percent rating is to be assigned for 1 
year following implantation of the prosthesis.  With chronic 
residuals consisting of severe painful motion or severe 
weakness in the affected extremity a 60 percent rating is 
warranted.  Intermediate degrees of residual weakness, pain 
or limitation of motion, are to be rated by analogy to Codes 
5256, 5261, or 5262.  The minimum rating is 30 percent.  
38 C.F.R. § 4.71a.  

Code 5261 (for limitation of knee extension) provides a 50 
percent rating where limited to 45 degrees; 40 percent where 
limited to 30 degrees; 30 percent where limited to 20 
degrees; 20 percent where limited to 15 degrees; 10 percent 
where limited to 10 degrees; and 0 percent where limited to 5 
degrees.  38 C.F.R. § 4.71a.  

Codes 5256 and 5258 do not apply in this case, as the 
pathology required (ankylosis or malunion or nonunion of 
tibia and fibula is not shown.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 140 degrees in 
flexion and 0 degrees in extension.  38 C.F.R. § 4.71, Plate 
II.  In determining the limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A superficial scar which is painful on examination warrants a 
10 percent rating.  38 C.F.R. § 4.118, Code 7804.  

At the outset, it is noteworthy that the Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service- connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The RO has not assigned staged ratings for 
the left knee disability; a 30 percent rating has been 
assigned for the entire appeal period.  As findings have been 
consistent throughout, the Board also finds that staged 
ratings are not indicated.

30 percent is the minimum rating assigned for knee disability 
following TKR.  To warrant an increased rating, the Veteran 
would have to either show chronic residuals of severe painful 
motion or weakness (which would warrant a 60 percent rating 
under Code 5055) or that he has impairment warranting an 
intermediate level of disability (40 or 50 percent) under 
Codes 5256, 5261, or 5262.   
A 40 percent rating under Code 5261 is warranted where 
extension is limited to 30 degrees.  However, on October 
2004, June 2005, and September 2005 VA examinations, the 
Veteran's legs could be straightened fully.  The May 2007 VA 
examination also showed that the Veteran's left knee could be 
extended from 0 to 180 degrees.  In addition, there was no 
additional limitation of motion noted due to repetitive use.  
Therefore, even when considering DeLuca criteria of 
functional impairment and viewed in a light most favorable to 
the Veteran, the evidence does not show that a rating in 
excess of 30 percent under Code 5261 is warranted.

As was previously noted, the Veteran's left knee is not 
ankylosed, and he is not shown to have malunion or nonunion 
of the tibia or fibula, consequently, a intermediate 
increased rating under Codes 5256 or 5262 is not warranted.  
What remains for consideration is whether the next higher (60 
percent) rating under Code 5055 is warranted.  October 2004 
examination found there was no pain with range of motion 
testing.  June 2005 examination found pain limiting flexion 
at 60 degrees, September 2005 examination found flexion 
beyond 90 degrees was limited by pain, May 2007 examination 
found pain beginning at 95 degrees flexion and while weakness 
was noted, it was not described as severe.  Significantly, 
instability was not noted (and earlier, June 2005, 
examination found no ligamentous laxity).  None of the 
findings reported reflect severe painful motion or weakness.  
Consequently, a 60 percent rating under Code 5055 is not 
warranted.  

Furthermore, the Veteran's left knee scars have never during 
the appeal period been shown to be painful on examination.  
The October 2004 VA examiner described the scars as well-
healed with no drainage, redness, or pain on palpation.  
Consequently, a separate compensable rating for scarring 
under 38 C.F.R. § 4.118, Codes 7802-7805 is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's left knee 
disability is exceptional or that schedular criteria are 
inadequate (the symptoms and impairment shown are fully 
encompassed by the schedular criteria, and factors such as 
marked interference with employment are not shown).  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

The preponderance of the evidence is against the claim; 
accordingly, it must be denied.

Right knee disability.

The RO has assigned a combined 30 percent rating (under Codes 
5257 and 5010) for the entire period of time under 
consideration for the Veteran's right knee disability.  

The Veteran's service-connected right knee disability 
encompasses associated degenerative changes, and may be rated 
under Codes 5258 (for dislocated semilunar cartilage) or 
alternatively under Codes 5257 (for knee disability 
manifested by recurrent subluxation or lateral instability), 
5010-5003 (for arthritis with less than compensable 
limitation of motion), 5260 (for limitation of flexion), 5261 
(for limitation of extension), or for combinations of Code 
5257 and 5010 or 5257 and 5260 and/or 5261.  

[The Board notes that the  right knee disability was 
initially rated under Code 5258.  However, a November 2008 
rating decision, granted service connection for right knee 
arthritis.  The criteria under Code 5258 include 
consideration of  restrictions of motion/instability, and 
therefore may not be combined with Codes 5257 and those 
pertaining to limitations of motion.  See 38 C.F.R. § 4.14.  
Accordingly, the November 2008 SSOC considered whether the 
Veteran warranted a higher rating for his right knee 
disability under Code 5257 rather than Code 5258.  Although 
the November SSOC did not provide the Veteran with notice of 
such, or the criteria for a higher rating under Code 5257, 
the Board finds that the Veteran was not prejudiced as such 
information was provided to him in a July 2008 Vazquez-Flores 
compliant letter, and he had opportunity to respond.]

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of the knee, a 
20 percent rating for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of 
the knee to 140 degrees is considered full and extension to 0 
degrees is considered full.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98 (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
2004).

As the disability is already rated 30 percent combined, the 
focus is on the criteria that would provide for (at least) 
the next higher combined rating (40 percent).  A close review 
of the record reveals no distinct period during which the 
criteria for the next higher (combined 40 percent) rating are 
met as to the Veteran's service-connected right knee 
disability.  See Hart, supra.

As noted, the Veteran's right knee disability is rated under 
Codes 5257 and 5010 for instability and arthritis with 
limitation of motion/painful motion.  To establish 
entitlement to the next higher combined rating (40 percent), 
the Veteran must show degrees of limitations of extension and 
extension and instability combining to such rating.   

The reports from the Veteran's multiple VA examinations show 
that he has complained consistently of instability in his 
right knee.  However, on physical examination, such objective 
findings have not been consistent.  Significantly, on June 
2002 VA examination, while interior and posterior instability 
were noted, varus and valgus instability were not.  
Similarly, on October 2004 VA examination, there was no 
tenderness in the right knee, and lateral, anterior, or 
posterior instability were not noted.  On June 2005 VA 
examination, there was no laxity found in the Veteran's 
ligamentous function.  On May 2007 VA examination, 
instability was not found.  The evidence of record clearly 
shows that any right knee instability the Veteran has 
experienced has been no more than moderate.  Consequently, a 
rating in excess of 20 percent under Code 5257 would not be 
appropriate.

Right knee flexion is not shown by the record to have been 
limited to less than 60 degrees.  See June 2005 VA 
examination (wherein the Veteran's right knee could flex to 
about 60 degrees).  Under Code 5260, flexion limited to 60 
degrees warrants a 0 percent rating.  Consequently, a 
separate compensable rating under Code 5260 is not warranted.  
As extension of the right knee has consistently been reported 
as full, a compensable rating for limitation of extension 
under Code 5261 is not warranted.  

Remaining are the criteria under Codes 5003/5010; the 
Veteran's right knee is already assigned the maximum rating 
provided under those criteria for disability limited to one 
joint.  See 38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase 
also have been considered; however, it is not shown that he 
Veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  Notably, the current rating under Code 5010-5003 
specifically encompasses limitation of motion due to pain.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's right knee 
disability is exceptional or that schedular criteria are 
inadequate (the symptoms and impairment shown are fully 
encompassed by the schedular criteria).  See 38 C.F.R. 
§ 3.321(b); Thun, supra.  Consequently, referral for 
extraschedular consideration is not warranted.  

A combined rating in excess of 30 percent is not warranted 
for the Veteran's service-connected right knee disability 
under any applicable criteria or permissible combination 
thereof.  The preponderance of the evidence is against the 
Veteran's claim; accordingly, it must be denied.

Pes planus with plantar fasciitis.

Initially, the Board notes that prior to a November 2008 SSOC 
the Veteran's service-connected pes planus and plantar 
fasciitis disabilities were rated separately under Codes 5276 
(for acquired flatfoot) and 5299-5015 (for benign new growths 
of bones), and assigned a noncompensable rating for each 
disability under their respective diagnostic codes.  In the 
November 2008 SSOC, the RO combined the two foot disabilities 
and rated them under Code 5276, finding that the disability 
picture presented for each disability encompassed the same 
symptoms and was rated most appropriately as pes planus.  
38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14 (The evaluation 
of the same symptoms or manifestations of a disability under 
various diagnoses is to be avoided).  An increased rating of 
30 percent was assigned for pes planus with plantar 
fasciitis, effective November 21, 2001 (the date of the 
Veteran's claim).  

Code 5276 provides that where pes planus (flatfoot) is 
moderate, whether unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet, a 10 percent rating is assigned.  Where pes planus 
is bilateral and severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  
38 C.F.R. § 4.71a, Code 5276.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

On longitudinal review of the evidentiary record, the Board 
concludes that a 50 percent rating is warranted for the 
Veteran's bilateral pes planus with plantar fasciitis, as 
such rating affords a better approximation of the disability 
picture presented.  The Board acknowledges that the symptoms 
shown do not satisfy the full criteria for a 50 percent 
schedular rating; specifically, marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and severe 
spasm of the tendo achillis on manipulation are not shown.  
However, severe pain on manipulation and some degree of 
inward displacement are shown.  Significantly, the May 2007 
VA examiner also notes that the Veteran's condition is not 
improved with use of orthotics.  Given the chronic, 
progressive nature and symptomatology of the disability at 
issue, the Board finds that a 50 percent rating best reflects 
the disability picture shown.  This is the maximum rating 
assignable under Code 5276.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's left knee 
disability is exceptional or that schedular criteria are 
inadequate (notably, it has not been alleged that the Veteran 
has missed any time from work due to his foot condition).  As 
the criteria for a 50 percent schedular rating are not fully 
met, the schedular criteria clearly encompass the symptoms 
and impairment shown.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  


ORDER

The appeal seeking a rating in excess of 10 percent for a 
right hip disability is dismissed.

The appeal seeking a rating in excess of 10 percent for a 
left hip disability is dismissed.

The appeal seeking a compensable rating for dorsal exostosis 
is dismissed.

A rating in excess of 30 percent for post-TKR left knee 
disability is denied.

A combined rating in excess of 30 percent for a right knee 
disability is denied.

A 50 percent rating is granted for the Veteran's pes planus 
with plantar fasciitis, subject to the regulations governing 
payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


